PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ResMed Pty Ltd.
Application No. 15/134,900
Filed: 21 Apr 2016
For HIGH FLOW THERAPY DEVICE UTILIZING A NON-SEALING RESPIRATORY INTERFACE AND RELATED METHODS
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed on July 15, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of four provisional applications.  This filing is being treated as a petition pursuant to 37 C.F.R. § 1.78(c).   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the petition fee and the required statement of unintentional delay is acknowledged.

Requirement (2) of 37 C.F.R. § 1.78(c) has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. 
§ 1.78(c).

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the corrected/updated ADS submitted concurrently with this petition cannot be entered at this time for the following reasons.

First, the corrected/updated ADS fails to list the domestic benefit claims in reverse chronological order (i.e., newest application to oldest).  See paragraph 5 at https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads for more information.  This applies to the final three listed benefit claims on the corrected/updated ADS.

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the benefit claims have been listed in the required order.  The corrected/updated ADS must identify the information that is being changed with underlining for insertions.  Petitioner will note that when drafting the corrected/updated ADS, all changes should be based off the corrected filing receipt mailed in this application on March 16, 2021, which sets forth, in pertinent part:
	

    PNG
    media_image2.png
    87
    457
    media_image2.png
    Greyscale


MPEP § 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the ‘‘supplemental’’ application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Second, it is noted that the issue fee was submitted after the submission of this petition, which means that any renewed petition would necessarily be submitted after the payment of the issue fee.  Hence, when filing any renewed petition, Petitioner must also file a petition to withdraw from issue with a RCE. Otherwise, the renewed petition will be dismissed, since no amendments may be entered after payment of issue fee. Alternatively, a renewed petition with a certificate of correction and the associated fee may be filed after the patent issues, however Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Third, application number 11/999,675 (now U.S. patent number 8,522,782) does not does not contain the requested benefit claim.  See the filing receipt mailed in application number 11/999,675 on March 12, 2008 which sets forth, in pertinent part:

	
    PNG
    media_image3.png
    110
    418
    media_image3.png
    Greyscale


Similarly, application number 14/016,042 (now U.S. patent number 11/071,464) does not does not contain the requested benefit claim.  See the filing receipt mailed in application number 14/016,042 on April 7, 2021 and pages one and two of U.S. patent number 11/071,464 which set forth, respectively, in pertinent parts:

	
    PNG
    media_image4.png
    152
    535
    media_image4.png
    Greyscale


	and

	

    PNG
    media_image5.png
    97
    418
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    137
    387
    media_image6.png
    Greyscale


See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:

Petitions pursuant to 37 C.F.R. § 1.78(c) in application numbers 11/999,675 and 14/016,042 along with the associated fees, corrected/updated Application Data Sheets, certificates of correction, and the fees associated with the filing of certificates of correction2 and  

a renewed petition in this application that indicates a petition pursuant to 37 C.F.R. § 1.78(c) has been filed in application numbers 11/999,675 and 14/016,042.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), the required statement of unintentional delay has been provided, however the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, an explanation of the extended period of delay has not been located by the undersigned.

Moreover, this application was filed on April 21, 2016 and a filing receipt was mailed on May 6, 2016 which sets forth, in pertinent part:
 

    PNG
    media_image7.png
    89
    461
    media_image7.png
    Greyscale


An updated filing receipt was mailed on September 8, 2016 which sets forth, in pertinent part:

	
    PNG
    media_image8.png
    90
    462
    media_image8.png
    Greyscale

A replacement filing receipt was mailed on March 16, 2021 which has been reproduced above.

As such, it is not clear why the party having the right or authority to present the domestic benefit claim in this application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of this petition more than six years after the mailing of the May 6, 2016 filing receipt.  This must be addressed on renewed petition.

A statement from the applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the applicant and confirmed the facts of which he lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such a petition would be deemed grantable, or an advisement that Petitioner should file such a petition.
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.